Citation Nr: 0032192	
Decision Date: 12/11/00    Archive Date: 12/20/00

DOCKET NO.  98-04 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to an increased rating for posttraumatic stress 
disorder, currently rated as 30 percent disabling. 



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

C. Fetty, Counsel



INTRODUCTION

The veteran had active service from March 1952 to March 1955.

This appeal arises from a May 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, that denied entitlement to an evaluation 
greater than 30 percent for posttraumatic stress disorder 
(PTSD).  The veteran has appealed to the Board of Veterans' 
Appeals (Board) for favorable resolution.

The veteran has not requested a hearing.  


REMAND

The Board may evaluate the merits of the claim after ensuring 
the duty to assist has been fulfilled.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  The Board finds that 
there is a further duty to assist the veteran in this case.

In November 1996, the veteran requested re-evaluation of his 
PTSD and reported that he had to quit his job because of his 
PTSD.  The Board finds that this is essentially a claim for a 
total rating for compensation due to individual 
unemployability, which is inextricably intertwined with a 
claim for an increased rating (the rating assigned for PTSD 
could have an effect on the outcome of the TDIU issue).  See 
Babchak v. Principi, 3 Vet. App. 466 (1992).  

The medical evidence does not address whether the veteran's 
PTSD is so severe that it would prevent obtaining or 
retaining substantially gainful employment, although an 
examiner did assign a Global Assessment of Functioning score 
of 45 during a therapy session in January 1998.  The duty to 
assist in this case requires obtaining a medical opinion as 
to whether the veteran is unable to work due to his service-
connected PTSD.  See Colayang v. West, 12 Vet. App. at 538; 
Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  In addition, 
because the most recent VA PTSD compensation and pension 
examination was conducted in January 1997, the veteran should 
be reexamined.  See Snuffer v. Gober, 10 Vet App. 400 (1997); 
Caffrey v Brown, 6 Vet App 377, 381 (1994). 

For the aforementioned reasons, the case is REMANDED to the 
RO for the following actions:

1.  After obtaining the necessary 
authorization(s) from the veteran, the RO 
is to request and associate with the 
claims file copies of any relevant 
medical records that are not associated 
with the claims files.  If such records 
are not available, the RO should clearly 
document that fact in the claims file.

2.  The RO should send the veteran a VA 
Form 21-8940, Veteran's Application for 
Increased Compensation Based on 
Unemployability for completion and 
inclusion in the claims folders.  The 
veteran should be asked to provide 
documentary evidence of the adverse 
impact that his service-connected PTSD 
has had on his employment.

3.  After receiving and associating the 
above-mentioned records, if available, 
with the veteran's claims files, he 
should be afforded an appropriate VA 
examination to determine the current 
severity of his service-connected PTSD.  
The claims file and a copy of this remand 
must be made available to the examiner 
for review.  The examiner should review 
the claims file and provide an opinion as 
to whether it is at least as likely as 
not that PTSD alone would render the 
veteran incapable of obtaining and 
retaining substantially gainful 
employment.  If the examiner is unable to 
provide the requested information with 
any degree of medical certainty, he or 
she should clearly so state.  Otherwise, 
the physician must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed in a legible 
report. 

4.  The RO should undertake any 
additional development suggested by the 
examiner's findings and opinions. 

5.  Following completion of the 
foregoing, the RO should review the 
claims file and ensure that all of the 
above mentioned development has been 
completed in full.  If any development is 
incomplete or deficient in any manner, 
appropriate corrective action is to be 
implemented.

6.  After ensuring that all requested 
development has been completed to the 
extent possible, the RO should adjudicate 
the veteran's TDIU claim and should 
review the issue of an increased rating 
for PTSD.  This review should consider 
all relevant evidence received since 
issuance of the April 1998 supplemental 
statement of the case and should consider 
the provisions of 38 C.F.R. §§ 3.321(b), 
4.16, and 38 C.F.R. § 4.130, Diagnostic 
Code 9411.  

7.  If the determination remains 
unfavorable to the veteran, he should 
then be provided with a supplemental 
statement of the case and afforded the 
appropriate period of time in which to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is further informed.  The purpose of this 
REMAND is to obtain further development and ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. Day
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



